 



Exhibit 10.35
Form 10-K
AMENDMENT TO THE CITIZENS BANKING CORPORATION STOCK COMPENSATION PLAN
Pursuant to section 7.07(b) of the Citizens Banking Corporation Stock
Compensation Plan (“Plan”), and in accordance with authority granted by the
Compensation and Human Resources Committee of the Board of Directors on
February 21, 2007, Citizens Republic Bancorp hereby adopts this Amendment to the
Plan.

1.   Section 1.03(p) of the Plan is amended to read as follows:

(p) “Fair Market Value” means, with respect to a share of Common Stock on the
Grant Date, the closing price of the Common Stock on the Nasdaq Stock Market
(“NSM”) as reported in The Wall Street Journal for the Grant Date. In the event
that there were no Common Stock transactions on such date, the Fair Market Value
shall be determined as of the immediately preceding date on which there were
Common Stock transactions. Unless otherwise specified in the Plan, “Fair Market
Value” for purposes of determining the value of Common Stock on the date of
exercise means the closing price of such Common Stock on the NSM on the last
date preceding the exercise on which there were Common Stock transactions, as
reported in The Wall Street Journal. If the Common Stock is not listed for
trading on the NSM on the relevant date, (1) the closing price on the securities
exchange (or, if there is more than one, the principal such exchange) on which
the Common Stock is traded as reported in The Wall Street Journal for the
relevant date; (2) if the shares are not listed for trading on any securities
exchange or the NSM on such date but closing price information is reported by
Nasdaq or another generally accepted reporting service, the closing price of the
shares, as so reported by Nasdaq or, if not reported by Nasdaq, another
generally accepted reporting service, for the relevant date; (3) if none of the
foregoing is applicable, the fair market value of the shares as of the relevant
date, as determined by the Committee.

2.   1.03(q) of the Plan is amended to read as follows:

(q) “Grant Date” means the date on which the Committee authorizes an individual
Option, Restricted Stock Award, Restricted Stock Unit or Performance Award,
which date shall be generally restricted to the third Thursday of May of each
year. The preceding restriction on the Grant Date shall not be applicable to the
Grant of Options, Restricted Stock Awards, Restricted Stock Units and
Performance Awards which, in the discretion of the Committee, are necessary or
appropriate for the hiring, continued retention or promotion of Employees and/or
Non-Employee Directors, in which situations the Grant Date means the date on
which the Committee authorizes an individual Option, Restricted Stock Award,
Restricted Stock Unit or Performance Award, or such later date as shall be
designated by the Committee.
     Except as otherwise stated above, this Amendment is effective as of
February 21, 2007.
     In Witness Whereof, Citizens Republic Bancorp has caused this amendment to
be executed as of February 21, 2007.

             
 
      CITIZENS REPUBLIC BANCORP    
 
           
 
  By:        
 
           
Witness Thomas W. Gallagher
      William R. Hartman
Chief Executive Officer    

